1
                                                                              JS-6
2

3

4

5
                          UNITED STATES DISTRICT COURT
6
                         CENTRAL DISTRICT OF CALIFORNIA
7

8
      UNITED AFRICAN-ASIAN
9    ABILITIES CLUB, ON BEHALF OF Case No: 8:19cv00806 JLS (ADSx)
10
     ITSELF AND ITS MEMBERS; ANNA
     MARIE WIGGINS, An Individual, ON
11   BEHALF OF ROBERT AARON           ORDER FOR DISMISSAL WITH
12
     MCKISSICK,                       PREJUDICE OF ENTIRE ACTION

13                      Plaintiffs,               [Fed. R. Civ. P. Rule 41(a)(1)(ii)]
14        v.
     ELMWOOD APARTMENTS, LLC;
15
     and DOES 1 THROUGH 10, Inclusive
16

17
                 Defendants
18
           Based on the Joint Stipulation for Dismissal With Prejudice submitted by the
19
     parties herein and for good cause shown, this Court hereby dismisses with prejudice
20
     all Defendants from Plaintiffs’ Complaint and dismisses with prejudice Plaintiffs’
21
     complaint in its entirety. Each of the parties herein shall bear their own respective
22
     attorney fees and costs.
23

24         IT IS SO ORDERED.
25

26   Dated: August 7, 2019
                                                 JOSEPHINE L. STATON
                                            By: _____________________________
27                                                Hon. Josephine L. Staton
28                                                United States District Judge



                                 ORDER FOR DISMISSAL                                         1
